     Case 4:19-cv-00189-RSB-CLR Document 9 Filed 04/15/21 Page 1 of 4




               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

CHRIS, NATHAN, and JOHN )
DOE, individually and on behalf )
of all others similarly situated, )
                                  )
       Plaintiffs,                )
                                  )
v.                                )           CV419-189
                                  )
MCKESSON, INC., and               )
DAVID CIFU,                       )
                                  )
       Defendants.                )

                                ORDER

     Plaintiffs have objected to the Magistrate Judge’s recommendation

that their Complaint be dismissed as a shotgun pleading. See doc. 4

(Sealed Report and Recommendation), doc. 8 (Objection). In addition to

stating their objection, plaintiffs also seek to file an amended complaint,

a copy of which is attached to their objection. See doc. 8 at 13, doc. 8-1

(Proposed First Amended Complaint). Since the Court agrees that leave

to amend is warranted, and the proposed amended complaint is not

subject to the defects of the prior versions, the recommendation is moot.

Accordingly, the Court VACATES its prior recommendation, doc. 4,
     Case 4:19-cv-00189-RSB-CLR Document 9 Filed 04/15/21 Page 2 of 4




GRANTS plaintiffs’ alternative request for leave to file the proposed

First Amended Complaint, and GRANTS, in part, and DENIES, in

part, their associated request for an extension of the deadline to serve

defendants and to comply with Local Rule 9.1, doc. 8.

     Since the prior versions of the complaint remain under seal at the

plaintiffs’ request, the Court will not discuss their contents or defects in

detail. See docs. 2 & 4. The Court is not entirely convinced by plaintiffs’

objection to its determination that the prior proposed pleading was a

“shotgun pleading.” See doc. 8 at 5-10. In particular, the Court’s concern

that the proposed amended complaint included sufficient allegations “not

obviously connected to any particular cause of action,” Barmapov v.

Amuial, 986 F.3d 1321, 1325 (11th Cir. 2021) (emphasis added), to

obscure the substance of plaintiffs’ claims is not fully alleviated by the

explanations in the objection, see doc. 8 at 6-9. Regardless, the Court is

satisfied that the proposed First Amended Complaint, doc. 8-1, addresses

the principal concerns with the prior versions of the pleading.

     Since plaintiffs are correct that the prior proposed amendment was

not filed, they remain entitled to an opportunity to amend as a matter of

course. See doc. 8 at 10-13; see also Fed. R. Civ. P. 15(a)(1). To the extent



                                     2
     Case 4:19-cv-00189-RSB-CLR Document 9 Filed 04/15/21 Page 3 of 4




that the Court’s leave is required, therefore, plaintiffs’ request for leave

to file their First Amended Complaint is GRANTED. Doc. 8. They are

directed to file their First Amended Complaint within seven days of the

date of this Order.

     Finally, the Court agrees that proceedings related to the prior

versions of the pleadings constitute good cause for extending the deadline

for plaintiffs to serve the defendants. See doc. 8 at 14; see also Fed. R.

Civ. P. 4(m). However, plaintiffs are incorrect that the presumptive

period for service, under the Federal Rules is 120 days. See doc. 8 at 14.

Rule 4(m) was amended in 2015 to shorten the service period to 90 days.

See Fed. R. Civ. P. 4(m) advisory committee’s note to 2015 amendment

(“The presumptive time for serving a defendant is reduced from 120 to 90

days.”). To the extent that plaintiffs seek a 120-day service period, their

motion is, DENIED in part. To the extent that it, implicitly, seeks a 90-

day service period, it is GRANTED in part. The period shall run from

plaintiffs’ filing of the First Amended Complaint, as provided above.

Plaintiffs’ deadline for filing the RICO statement, pursuant to S.D. Ga.

L. Civ. R. 9.1, shall also run from the date that the First Amended

Complaint is filed.



                                     3
      Case 4:19-cv-00189-RSB-CLR Document 9 Filed 04/15/21 Page 4 of 4




      In summary, the Court’s prior recommendation that this case be

dismissed is VACATED.1 Doc. 4. Plaintiffs’ request to file their proposed

First Amended Complaint is GRANTED.                   Doc. 8.     Plaintiffs are

DIRECTED to file their First Amended Complaint within seven days of

the date of this Order. Plaintiffs’ request to extend the period for service

of the First Amended Complaint is GRANTED, in part, and DENIED,

in part. Doc. 8. Plaintiffs are DIRECTED to effect service on the

defendants within 90 days of their filing of the First Amended Complaint.

The deadline for plaintiffs to provide the required RICO statement,

pursuant to Local Rule 9.1, shall run from the date the First Amended

Complaint is filed.

      SO ORDERED, this 15th day
                              y of April, 2021.

                                      ______________________________
                                       ___________________________
                                      CHRIS    P ER L. RAY
                                       HRISTOPHER
                                          I TOPH
                                          IS   PH
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




1 The Clerk is DIRECTED to terminate plaintiff’s response to the Court’s original
show-cause order as moot. Doc. 3.


                                        4
